Tilghman G. J.
delivered judgment.
The arbitration maybe entered at anytime after the issuing of the writ, which is the -commencement of the suit, according to the opinion of the Court in Hertzog v. Ellis, 3 Binn. 209. The plaintiff in this case, although a capias *33was issued, has dispensed with special bail, as he had a right to do; and this is for the advantage of the defendant. As to the cause of action, it sufficiently appears on the record, that the matter in dispute was a deed, which was described in the award, and for the conversion of which, sixteen dollars damages are given. I consider the action as Trover,^nd the judgment as relating to the damages only, and not to the delivery of the deed'. As for the mistake in the date of the act, it is immaterial. It is a public act, of which the .Court must take notice. The mentioning of it by the prothonotary in entering the rule, of reference, was surplusage. Besides the title of the act is properly given, although the date is. mistaken.
Judgment affirmed.